EXHIBIT 99.4 Occidental Petroleum Corporation Fourth Quarter 2010 Earnings Conference Call January 26, 2011 1 2 Fourth Quarter 2010 Earnings - Highlights Fourth Quarter 2010 Earnings - Highlights •Core Results - $1.3 Billion vs. $1.1 Billion in 4Q09 –Core EPS $1.58 (diluted) vs. $1.35 in 4Q09. •Net Income - $1.2 Billion vs. $938 Million in 4Q09 –EPS $1.49 (diluted) vs. $1.15 in 4Q09. 2 3 Fourth Quarter 2010 Earnings - Highlights Fourth Quarter 2010 Earnings - Highlights •Argentina has been classified as a discontinued operation; therefore, its results have been excluded from continuing operations, net of tax, for all periods. •Argentina has not been profitable for the last four years. •4Q10 also included after-tax non-core charges of $175 mm for impairments predominately of gas properties in the Rockies and an $80 mm benefit related to foreign tax credit carry-forwards. •4Q10 core income included $110 mm higher pre-tax expense compared to 3Q10 ($70 mm after-tax or $0.09 per diluted share) from equity and related compensation programs mostly due to the effect of the steep increase in the company's stock price during this period. 3 4 ($ in millions) •Core Results for 4Q10 of $1.941 B vs. $1.869 B in 4Q09 –Realized crude oil prices increased 11½ percent in 2010 but domestic natural gas prices declined 5½ percent from the fourth quarter of 2009. Fourth Quarter 2010 Earnings - Oil & Gas Segment Variance Analysis - 4Q10 vs. 4Q09 4 5 Fourth Quarter 2010 Earnings - Oil & Gas Segment 4Q104Q09 Oil and Gas Production Volumes (mboe/d) 753717 –Year-over-year increase of 5%. •4Q10 production of 753 mboe/d was slightly higher than 3Q10 of 751 mboe/d. •4Q10 volumes, compared to 3Q10, were negatively impacted by 10 mboe/d from the effects of our PSCs, 6 mboe/d due to strikes in Argentina, and inclement weather in December which impacted our California production. •In California, oil production was higher by 2 mb/d in 4Q10 compared to 3Q10, but was offset by 1 mb/d resulting from higher oil prices affecting production sharing and similar contracts at our THUMS operation and by 3 mb/d of lower NGL volumes resulting from lower gas production. •Excluding Argentina, worldwide oil and gas production for 4Q10 was 714 mboe/d. •3Q10 production would have been 706 mboe/d if Argentina were excluded. 5 6 Fourth Quarter 2010 Earnings - Oil & Gas Segment 4Q104Q09 Oil and Gas Sales Volumes (mboe/d) 751722 •Sales volumes differ from production volumes above due mainly to a 4Q10 lifting in Argentina, which slipped from 3Q10, partially offset by Iraq production, which will be sold in 2011 and a lifting in Colombia, which was sold in 1Q11. •Exploration expense was $54 million in 4Q10. 6 7 4Q104Q09 Reported Segment Earnings ($ mm)$1,666$1,869 WTI Oil Price ($/bbl)$85.17$76.19 NYMEX Gas Price ($/mcf)$3.85$4.29 Oxy’s Realized Prices Worldwide Oil ($/bbl)$79.96$71.74 US Natural Gas ($/mcf)$4.13$4.37 Fourth Quarter 2010 Earnings - Oil & Gas Segment 7 8 ($ in millions) *Higher feedstock costs •Core Results for 4Q10 of $111 mm vs. $33 mm in 4Q09 –Chemical segment earnings for 4Q10 were $111 million and in line with our earlier guidance. Fourth Quarter 2010 Earnings - Chemical Segment Variance Analysis - 4Q10 vs. 4Q09 8 9 ($ in millions) •Core Results for 4Q10 of $202 mm vs. $81 mm in 4Q09 –Midstream segment earnings for 4Q10 increased compared to $163 mm in 3Q10 and $81 mm in 4Q09.The increase in earnings was mainly due to higher trading and marketing income. Fourth Quarter 2010 Earnings - Midstream Segment Variance Analysis - 4Q10 vs. 4Q09 9 10 Fourth Quarter 2010 Earnings - Full Year 2010 Results & Capital Spending Fourth Quarter 2010 Earnings - Full Year 2010 Results & Capital Spending FY2010FY2009 •Net Income ($mm)$4,530$2,915 •EPS (diluted)$5.56$3.58 •Core Income ($mm)$4,664$3,192 •EPS (diluted)$5.72$3.92 •Income for the twelve months of 2010 included $134 million of charges, net of tax and 2009 included $277 million of charges, net of tax, for the items noted on the schedule reconciling net income to core results. •Capital spending for 4Q10 was about $1.4 billion and $3.9 billion for full year 2010, excluding Argentina. –Capital expenditures by segment were 80% in Oil and Gas, 13% in Midstream with the remainder in Chemicals. 10 11 Fourth Quarter 2010 Earnings - Oil & Gas Segment - Cash Production Costs and Taxes Fourth Quarter 2010 Earnings - Oil & Gas Segment - Cash Production Costs and Taxes •Oil and gas cash production costs, which exclude production and property taxes, were $10.19 per boe for 2010, excluding Argentina. –Full-year 2009 costs were $8.95 a boe, on the same basis. –The year-over-year increase reflects $0.32 a barrel in higher CO2 costs, due to our decision to expense 100% of injected CO2 beginning in 2010, and higher field support operations, workovers and maintenance costs. •Taxes - other than on income were $1.83 per boe for 2010 compared to $1.67 per boe for all of 2009.These costs, which are sensitive to product prices, reflect the effect of higher crude oil and gas prices in 2010. 11 12 Operating Cash Flow from Continuing Operations (excluding Argentina) Beginning
